Citation Nr: 0831965	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-00 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel

INTRODUCTION

The veteran had qualifying service from January 1951 to 
December 1952.  He died in February 2006; the appellant is 
the surviving spouse of the veteran. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
February 2006.  The immediate cause of death is listed as 
cardiac arrest, with underlying hypertension and coronary 
artery disease; diabetes and chronic pulmonary disease were 
cited as contributing conditions.  No autopsy was performed.  

2.  At the time of his death, the veteran's service-connected 
disorders included post-traumatic stress disorder (PTSD), 
rated 30 percent disabling since June 9, 1997, and residuals 
of a shell fragment wounds to the right shoulder (rated 40 
percent disabling), abdomen, and chest (each rated 10 percent 
disabling). 

3.  There is no competent medical evidence of the cause of 
death until many years after separation from service.

4.  The veteran's service-connected disabilities did not play 
any role in the veteran's death, and his death has not been 
shown to be causally related to either service or his 
service-connected PTSD.  

5.  It was clear and unmistakable error (CUE) for the RO, in 
its March 1998 rating decision, to make the grant of service 
connection for PTSD with a 30 percent rating and a total 
disability rating based on individual unemployability (TDIU), 
effective June 9, 1997, the date of a VA examination, rather 
than on the date of claim dated July 10, 1995.  

6.  At the time of his death, the veteran was entitled to 
receive compensation for service-connected disabilities that 
were totally disabling for a continuous period of at least 10 
years preceding his death. 


CONCLUSIONS OF LAW

1.  Coronary artery disease, hypertension, diabetes, and 
chronic obstructive pulmonary disease were not incurred in or 
aggravated by active service, nor may these disorders be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death, to include PTSD and 
residuals of shell fragment wounds.  38 U.S.C.A. §§ 1110, 
1310, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2007).

3.  The criteria for entitlement to DIC under 38 U.S.C.A. § 
1318 have been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.22, 3.159 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  See 38 CFR 3.159(b)(1), 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, 487 F.3d 881.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

In a March 2006 letter, issued prior to the decision on 
appeal, the RO provided general notice to the appellant 
regarding what information and evidence was needed to 
substantiate a claim for service connection for the cause of 
the veteran's death, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence will be obtained by VA, and the need for the 
appellant to advise VA of, or submit any further evidence 
that pertains to the claim.  Additionally, in an October 2006 
statement of the case, the RO reiterated the above, asked the 
appellant to submit any evidence in her possession that 
pertains to the claim, and informed her of the evidence 
needed to establish a disability rating and effective date.

The Board notes that the above letters did not advise the 
appellant of the conditions for which the veteran was 
service-connected at the time of his death; however, they did 
indicate that the claim could be substantiated by submitting 
evidence showing that a service-connected condition caused or 
contributed to his death, or that the veteran's death was 
caused by a service-related injury or disease.  Furthermore, 
the Board finds that any insufficiency in the notice is 
harmless error, as the appellant had actual knowledge of the 
veteran's service-connected conditions and that her claim 
could be established based on such.  In this regard, in her 
notice of disagreement and VA Form 9, the appellant asserted 
that the service-connected PTSD contributed to the veteran's 
non-service connected hypertension and coronary artery 
disease, ultimately causing his death.  She also submitted 
statements through her representative in which she contended 
that the veteran's PTSD contributed to the hypertension that 
led to death.  The Board finds that such statements reflect 
actual knowledge of what was needed to substantiate the claim 
and any defect with respect to the notice is cured. See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); see also Sanders, 487 F.3d at 889.

Moreover, the record shows that VA has made reasonable 
efforts to obtain relevant records identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records, post-service medical 
records, examination reports, and the death certificate.  In 
addition, VA has obtained a medical opinion in conjunction 
with her claim.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death, the avenues 
through which she might obtain such evidence and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
claims, any question as to an appropriate effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the appellant.  See Sanders, 487 F.3d 881.  As the claim 
for entitlement to dependency and indemnity compensation is 
granted below, any such error is harmless and does not 
prohibit consideration of this matter on the merits. See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



II.  Service Connection for Cause of the Veteran's Death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2007).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death. In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

The veteran's death certificate reflects that he died in 
February 2006 at the age of 76.  The immediate cause death 
was listed as cardiac arrest.  Underlying causes of death 
were listed as hypertension and coronary artery disease.  
Diabetes and chronic obstructive pulmonary disease were 
additionally listed as conditions contributing to death.  
There was no autopsy performed.  At the time of his death, 
the veteran had already established service connection for 
PTSD and shell fragment wounds to the shoulder, chest, and 
abdomen; he had also been evaluated as totally disabled due 
to individual unemployability, effective from June 9, 1997.  

Here, the appellant contends that the veteran's immediate 
cause of death (cardiac arrest) and the underlying causes 
(hypertension and coronary artery disease), were aggravated 
by his service-connected PTSD.  While the appellant's 
contentions have been carefully considered, the Board has 
determined that the evidence of record, when viewed as a 
whole, does not support a grant of service connection for the 
cause of the veteran's death.  The reasons and bases for this 
determination will be discussed below.  

At the outset, the Board further observes that the appellant 
does not contend, and the record does not show, that any 
other disability of service origin caused or contributed to 
the veteran's death.  Moreover, the veteran's service medical 
records do not reflect hypertension, heart disease, pulmonary 
disease, or diabetes while in-service; nor do the post-
service records reflect a manifestation of any of these 
conditions with in one year following the veteran's 
separation from service in 1952.  
As to the most recent evidence of record, in April 2007, a VA 
examiner was asked to provide an opinion as to whether the 
veteran's service connected disabilities, including his shell 
fragment wounds, materially contributed to his death.  The 
examiner concluded that his service connected disabilities 
did not cause his death, but rather, that his cardiac arrest 
occurred secondarily to his diagnosed diabetes, chronic 
obstructive pulmonary disease, hypertension, and coronary 
artery disease. 

With respect to the April 2007 medical opinion, the Board has 
the responsibility to assess the credibility and weight to be 
given to the competent medical evidence of record.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  In this regard, the Board 
finds the above medical expert opinion to be highly probative 
and dispositive of the medical question at issue as it is 
based on a complete review of the record.  Moreover, no other 
competent evidence of record refutes the opinion proffered.  

As previously noted, the appellant, through her 
representative, has submitted several statements asserting 
that the veteran's service-connected PTSD aggravated his non-
service connected hypertension, which was one of the 
contributing factors in his death.  (See Representative 
Statements from August 7, 2007 and March 30, 2007).  The 
Board has carefully considered these contentions as well. The 
appellant has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, given the complete lack of evidence, medical or 
otherwise, to support a grant of service connection for the 
cause of the veteran's death, the appellant's claim must 
fail.  Accordingly, the Board finds that the veteran's PTSD 
did not cause or contribute substantially or materially to 
cause his death.  In addition, there is no evidence, and the 
appellant does not suggest otherwise, indicating that the 
veteran's other service-connected disabilities, namely shell 
fragment wound residuals, contributed substantially or 
materially to cause his death.  Finally, as noted earlier, 
there is no evidence of record that shows any other 
disability of service origin caused, or contributed 
substantially or materially to his death.

Therefore, while the Board recognizes the hardships endured 
by the veteran in service and greatly appreciates his service 
to our country, the Board is constrained to find that the 
preponderance of the evidence is against a finding of service 
connection for the cause of his death.  In reaching the 
conclusion above, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal. 
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

III.  Entitlement to DIC under 38 U.S.C.A. § 1318

Section 1318 authorizes payment of dependency and indemnity 
(DIC) to a surviving spouse in a case where a veteran's death 
is not service connected, provided the veteran was in receipt 
of or entitled to receive compensation at the rate of 100 
percent (total rating) due to service-connected disability 
for a period of ten or more years immediately preceding 
death.

Under § 3.22, "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because, in part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date.

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error. Where evidence establishes such error, the prior 
decision will be reversed or amended. For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision. 38 C.F.R. § 3.105(a).

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger. Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986). 
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error. Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993). In order 
to find CUE it must be determined (1) that either the facts 
known at the time were not before the adjudicator or the law 
then in effect was incorrectly applied, (2) that an error 
occurred based on the record and the law that existed at the 
time the decision was made, and (3) that, had the error not 
been made, the outcome would have been manifestly different. 
Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated." Crippen v. Brown, 9 Vet. App. 412, 418 (1996). 
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made. Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992), 
cert. denied, 528 U.S. 967 (1999)); see also Fugo, 6 Vet. 
App. at 44 (1993). Additionally, "even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable." Fugo, 6 Vet. 
App. at 43-44. Moreover, VA's breach of a duty to assist 
cannot form the basis for a claim of CUE. Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

As detailed hereinabove, at the time of the veteran's death, 
service connection was in effect for PTSD (rated 30 percent 
disabling effective June 9, 1997), and residuals of shell 
fragment wounds to the shoulder (rated 40 percent disabling 
effective November 11, 1993), abdomen (rated 10 percent 
disabling effective December 24, 1952), and chest (rated 10 
percent disabling effective September 23, 1991).  He was also 
in receipt of a total disability rating due to individual 
unemployability, effective June 9, 1997.  Thus, at the time 
of the veteran's death on February 7, 2006, he had not been 
rated totally disabled for a period of 10 years as required 
under section 1318.  However, as further explained below, it 
was CUE for the RO to make the initial grant of service 
connection for PTSD and TDIU, effective June 9, 1997, the 
date of a VA examination, rather than on the date of claim 
dated July 10, 1995.  

The December 1992 rating decision denied service connection 
for PTSD on the basis that the diagnosis had not been 
confirmed.  However, that is not what the September 1992 VA 
mental status examination concluded.  The VA examiner 
concluded that there might be some PTSD present but it was 
mild.  The examiner further indicated that even his mild PTSD 
symptomatology could keep him from working.  Such a mild 
disability would be compensable under the rating code in 
effect at that time.  The mis-statement of the VA examination 
in the rating decision was CUE.  This error was carried 
forward into the March 1998 decision which granted service 
connection for PTSD with a 30 percent rating, as well as 
granting TDIU.  That March 1998 rating decision asserted that 
there was no definite diagnosis of PTSD until the VA 
examination of June 9, 1997.  Consequently, the RO used the 
date of the VA examination as the date that entitlement 
arose.  One thing is very clear from the report of the June 
1997 examination - the PTSD and its attendant disability were 
long standing and did not begin on the day of examination.  
There is simply no basis in the facts of this case, and 
particularly in the medical records and reports, to support 
the date of examination as the date entitlement arose.  Under 
these circumstances, the law and regulations provide that the 
effective date of benefits will be the date VA receives the 
claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b) (2007).  

In sum, it was CUE for the RO to use the unsupported 
examination date instead of the date of claim as required by 
law and regulation.  When the law and regulation are properly 
applied, the effective date for TDIU is the date of the claim 
to reopen.  The date of the claim to reopen was July 10, 
1995.  Except for the CUE of the RO, TDIU benefits would have 
been in effect for more than 10 years at the time of the 
veteran's death in February 2006. The Board finds that the 
veteran, at the time of his death, was entitled to receive 
compensation for service-connected disabilities that were 
totally disabling for a continuous period of at least 10 
years preceding his death.  38 C.F.R. § 3.22.  Therefore, his 
widow is entitled to DIC under the provisions of 38 U.S.C.A. 
§  1318.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.    



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


